Citation Nr: 1039138	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) on account of the 
need for regular aid and attendance (A&A).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and her daughter-in-law




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to October 
1954.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied entitlement to special monthly pension based on the need 
for an aid and attendance or housebound allowance.  In an October 
2008 decision review officer (DRO) decision, the RO granted 
special monthly pension by reason of being housebound, effective 
March 14, 2008.  

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  The Board notes that the Veteran 
submitted additional evidence without the benefit of a waiver for 
RO consideration during the hearing.  See 38 C.F.R. § 20.1304.  
It is not necessary that this evidence be returned to the RO for 
initial consideration because as explained below, the claim on 
appeal is granted.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900 (2010).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  
2.  The Veteran is unable to care for daily personal needs 
without regular assistance from others or to protect herself from 
the hazards and dangers of her daily environment.  


CONCLUSION OF LAW

The criteria for the assignment of special monthly pension based 
on the need for regular aid and attendance are met.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veteran Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the effective 
date to be assigned, the RO will address this matter in 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

II.  Decision

At the August 2010 hearing, the Veteran testified that she has 
had approximately thirteen heart attacks, which have prevented 
her from protecting herself against the hazards from daily 
living.  Specifically, the Veteran stated that she is unable to 
groom herself, perform any housework, lift heavy objects, or get 
up if she happens to fall.  She contends that special month 
pension on the account of the need for regular aid and attendance 
is warranted.  

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria for 
determining whether such need exists are set forth under 38 
C.F.R. § 3.351(c).  The criteria for establishing the need for 
aid and attendance include consideration of whether the Veteran 
is blind or is so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.  

In determining whether there is a factual need for regular aid 
and attendance, the following will be accorded consideration: the 
inability of the Veteran to dress or undress herself, or to keep 
herself ordinarily clean and presentable; whether she requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability cannot be 
done without aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect her from the 
hazards or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal function which the Veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be constant need.  See 38 C.F.R. § 
3.352(a) (2010); see also VAOPGCPREC 21-94.

In discussing the requirements of 38 C.F.R. § 3.352(a), the Court 
noted: (1) it is mandatory for VA to consider the enumerated 
factors within the regulation; (2) eligibility requires that at 
least one of the enumerated factors be present; and (3) the 
"particular personal function" refers to the enumerated 
factors.  See Turco v. Brown, 9 Vet. App. 222 (1996).  

In this case, the Veteran asserts that her prior heart attacks 
and strokes have rendered her in constant need of aid and 
attendance.  

Review of the evidentiary record reveals that the Veteran has a 
history of class IV angina, congestive heart failure, and 
peripheral vascular disease.  As reflected in a March 2008 
private medical record, she has severe arteriosclerotic heart 
disease (ASHD) and severe peripheral vascular disease.  In an 
August 2010 statement, a private medical physician indicated that 
the Veteran has numerous physical disorders including a history 
of coronary artery disease, a history of a stroke resulting in 
right hemiparesis, and dementia.  He explained that due to her 
poor stamina, she has difficulties managing her activities of 
daily living, caring for herself at home, and taking her 
prescribed medication.  He concluded that although her medical 
disabilities will likely continue to decline, she would 
"certainly benefit from increased help at her home with 
care[]givers."  

The Board finds that the evidence of record reflects that the 
Veteran is in need of regular aid and attendance, because the 
evidence establishes that her current medical disabilities 
require care or assistance on a regular basis to protect her from 
hazards or dangers incident to his daily environment.  The August 
2010 private medical statement, testimony elicited from the 
Veteran and her daughter-in-law at the August 2010 Board hearing, 
as well as the daughter-in-law's submitted personal statement 
support the contention that the Veteran requires the assistance 
of others to maintain her personal hygiene, prepare meals, and 
keep her safe from the hazards and dangers incident to her daily 
environment.  

In summary, the evidence establishes that the Veteran's 
nonservice-connected disabilities cause her to be so helpless as 
to require regular aid an attendance of another person.  
Accordingly, the Board concludes that the criteria for the award 
of special monthly pension benefits based on a need for regular 
aid and attendance or have been met. 


ORDER

Entitlement to special monthly pension based on the need for aid 
and attendance of another person is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


